Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2014/0201670) in view of Wang et al. (US 2011/0107270) in view of Godley et al. (Accumulating daily-varied dose distributions of prostate radiation therapy with soft-tissue–based kV CT guidance, JOURN AL OF APPLIED CLINICAL MEDICAL PHYSICS, VOLUME 13, NU MBER 3, 2012).
Regarding claim 1, Mallya et al. (hereinafter Mallya) discloses a method (Mallya, [0011], “a method comprises: receive and display user adjustments of the overlaid contour wherein the overlaid contour adjusted by said user adjustments defines a final contour”. The final contour is considered updated the initial volumetric dose), the method comprising:
The electronic processing components 20, 30, 34 can be variously embodied by one or more electronic processing devices, such as an illustrative computer 42”), volumetric parameters, dose parameters and constraint parameter (Mallya, Fig. 3 illustrates a volumetric (3D) image includes the initial contours indicate volumetric parameters, and paragraph [0021], “radiation dosage thresholds for the tumor (usually a minimum dosage threshold) and for critical structures (usually a maximum allowable exposure)” and paragraph [0028], “Since these contours are used for patient-critical operations such as defining radiation dose distributions that target the malignant tumor while substantially avoiding critical structures”. The dose distribution is considered a dose parameter, and the maximum allowable exposure is considered constraint parameters);
causing the display of a graphical image including an image of an anatomic structure and a representation of a dose distribution (Mallya, [0028], “Since these contours are used for patient-critical operations such as defining radiation dose distributions that target the malignant tumor while substantially avoiding critical structures”. Fig. 3) in a display device communicatively coupled to the computing device (Mallya, Fig. 1);
a plurality of regions having different dose parameter or constraint parameter (Mallya, [0028], “Since these contours are used for patient-critical operations such as defining radiation dose distributions that target the malignant tumor while substantially avoiding critical structures”. Fig. 3 illustrates different regions having different dose parameter or constraint parameter (e.g., contour size and shape));
receiving one or more user inputs associated with the representation of the dose distribution in the graphical image via a user input apparatus, the user input comprising a first user action at a first positon in the dose distribution in the graphical image and a second user action position in the dose distribution in the graphical image (Mallya, [0035], “the user suitably uses an on-screen pointer P controlled by the mouse 48 (or by a trackball or other pointing-type user input device) to adjust the initial contours…For example, a "select, drag-and-drop" process can be used, in which the user points to a portion of a contour, clicks and holds a mouse button to select that portion, drags it to a new position, and releases the mouse button to "drop" the contour portion into its new location”);
calculating a deformation of the dose parameters  based on the received one or more user inputs (Mallya, [0037], “To propagate these adjustments back into the deformation vector field, a deformable contours registration module 60 receives the initial contours 52 and the final contours 56, and computes an adjustment deformation vector field (adjustment DVF) 62 that accounts for the user adjustments”. In addition, in paragraph [0035], “For example, a "select, drag-and-drop" process can be used”. The select, drag-and-drop process is considered the actuation or a cessation of the user input. Also see Figs. 3 and 4); and
updating the display of the graphical image including the image of the anatomic structure and the representation of the dose distribution based on the deformation overlaid on the target area in the image of the anatomic structure (Mallya, Figs. 3-5).
While Mallya teaches the dose distribution; Mallya is silent with respect to “the representation of the dose distribution based on the initial volumetric dose objective overlaid on a target area in the image of an anatomic structure”;
Wang et al. (hereinafter Wang) discloses a representation of a dose distribution based on an initial volumetric dose objective overlaid on a target area in the image of an anatomic structure (Wang, [0311], “The stereoscopic user interface 2950 includes a 3D virtual space, in which a target VOI 2956 is displayed with an overlaid distribution of a particular dose level 2960”. Fig. 29 illustrates a representation of a dose distribution (dose level 2960) based on an initial volumetric dose objective (i.e., 3D virtual space and a target VOI (volume of interest)) overlaid on a target area (target VOI) in the image of an anatomic structure).

Wang discloses updating the display of the graphical image including the image of the anatomic structure and the representation of the dose distribution based on the deformation of the volumetric dose objective (Wang, [0315], “As the user modifies the shape of the dose level using the dose bumper tool 2958, the stereoscopic user interface 2950 displays the updated shape of the dose level on the fly”).
And Wang discloses updating an initial volumetric dose (Wang, [0311], “The stereoscopic user interface 2950 includes a 3D virtual space, in which a target VOI 2956 is displayed with an overlaid distribution of a particular dose level 2960”. In addition, in paragraph [0315], “As the user modifies the shape of the dose level using the dose bumper tool 2958, the stereoscopic user interface 2950 displays the updated shape of the dose level on the fly”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Wang’s treatment planning including graphical manipulation of dose constraints to modify 
Furthermore, though Mallya teaches deformation a region of the dose distribution (Mallya, Fig. 3 and 4); Mallya as modified by Wang does not expressly disclose “deformation an outer region of the dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution”;
Godley et al. (hereinafter Godley) discloses deformation an outer region of the dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution (Godley, III. Results, [0001], “An example of dose deformation is illustrated in Fig. 1. The delivered dose distribution for a fraction with a large organ deformation was compared to the planned dose distribution. Both dose distributions were overlaid on the planning CT”. Fig. 1 deformed (middle) illustrates deformation an outer region of a dose distribution to a greater degree when compared to the deformation applied to an inner region of the dose distribution).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Godley’s deformed dose in the system, as taught by Mallya as modified by Wang. The motivation for doing so would have been providing accurate dose accumulation.
Regarding claim 3, Mallya discloses a drag operation, further wherein first and second user actions correspond to a beginning and end, respectively, of a single drag operation of the user input apparatus (Mallya, [0035], “For example, a "select, drag-and-drop" process can be used, in which the user points to a portion of a contour, clicks and holds a mouse button to select that portion, drags it to a new position, and releases the mouse button to "drop" the contour portion into its new location”).
Regarding claim 4, Mallya discloses wherein the first user action comprises an actuation in a graphical user interface displaying the graphical image (Mally, Fig. 3), wherein the actuation is performed via the user input apparatus, and the second user action comprises a release of the actuation in the graphical user interface performed via the user input apparatus, wherein the actuation of the user input apparatus is maintained between the first user action and the second user action (Mallya, [0035], For example, a "select, drag-and-drop" process can be used, in which the user points to a portion of a contour, clicks and holds a mouse button to select that portion, drags it to a new position, and releases the mouse button to "drop" the contour portion into its new location”).
Regarding claim 6, Mallya discloses a mouse input device (Mallya, [0035], “the user suitably uses an on-screen pointer P controlled by the mouse 48 (or by a trackball or other pointing-type user input device)”).
Regarding claim 7, Mallya discloses wherein updating display of the graphical image is performed in real-time and is responsive to the one or more user inputs received between first and second user actions (Mallya, [0035], “the overlaid contours shown on the display device 44 are updated after each such user adjustment to reflect the updated contour.  As per the instructions on the screen”).
Regarding claim 12, Mallya discloses a plurality of regions, each of the plurality of regions corresponding to a dose level (Mallya, [0028], “Since these contours are used for patient-critical operations such as defining radiation dose distributions that target the malignant tumor while substantially avoiding critical structures”. Fig. 3 illustrates a plurality of regions (e.g., contours), different regions indicate different dose level (e.g., dose distribution)), calculating a separate deformation for each of the plurality of regions (Mallya, Figs. 3-4 illustrate separate deformation for each of the plurality of regions).
Regarding claim 13, Mallya discloses a single dose shaping operation (Mallya, [0035], “the user suitably uses an on-screen pointer P controlled by the mouse 48 (or by a trackball or other pointing-type user input device) to adjust the initial contours”. Adjust the initial contours is considered does shaping operation), further wherein calculating the deformation, and updating the display of the graphical image (Mallya, [0037], “receives the initial contours 52 and the final contours 56, and computes an adjustment deformation vector field (adjustment DVF) 62 that accounts for the user adjustments”) is repeatedly performed over a course of the dose shaping operation (Mallya, [0035], “the process can be repeated to make a plurality of user adjustments, and in some embodiments the overlaid contours shown on the display device 44 are updated after each such user adjustment to reflect the updated contour”).
Regarding claim 18, Mallya discloses a system for creating a dose objective from a dose distribution (Mallya, [0011], “receive and display user adjustments of the overlaid contour wherein the overlaid contour adjusted by said user adjustments defines a final contour”. In addition, in paragraph [0016], “FIG. 1 diagrammatically shows a fractionated intensity modulated radiation therapy (IMRT) system”), the system comprising:
a memory device configured to store a set of programmed instructions and an image data (Mallya, [0032], “hard disk or other magnetic storage medium; an optical disk or other optical storage medium; an electrostatic memory such as a FLASH memory; a read-only memory (ROM); a random access memory (RAM)”);
a user input device configured to receive user supplied input (Mallya, [0035], “the user suitably uses an on-screen pointer P controlled by the mouse 48 (or by a trackball or other pointing-type user input device)”);
a display device (Mallya, [0032], “The contour/DVF correction module 30 preferably includes user interfacing components such as an illustrative display device 44”); and
a processor configured to execute the programmed instructions to generate a display of the graphical user interface comprising a display of an image corresponding to the image data (Mallya, [0032], “The electronic processing components 20, 30, 34 can be variously embodied by one or more electronic processing devices, such as an illustrative computer 42”. In addition, in paragraph [0017], “FIGS. 3-4 diagrammatically show a user interface display via which a user may input contour adjustments”).
The remaining limitations recite in claim 18 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 19, Mallya discloses a mouse input device (Mallya, [0035], “For example, a "select, drag-and-drop" process can be used, in which the user points to a portion of a contour, clicks and holds a mouse button to select that portion, drags it to a new position, and releases the mouse button to "drop" the contour portion into its new location”).
Regarding claim 20, Mallya discloses a drag operation, further wherein the first and second actions correspond to the beginning and end, respectively, of a single drag operation of the user input device (Mallya, [0035], “For example, a "select, drag-and-drop" process can be used, in which the user points to a portion of a contour, clicks and holds a mouse button to select that portion, drags it to a new position, and releases the mouse button to "drop" the contour portion into its new location”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2014/0201670) in view of Wang et al. (US 2011/0107270) in view of Godley et al., as applied to claim 1, in further view of Fredriksson (US 2013/0324784).
Regarding claim 5, Mallya teaches the display of a graphical image is performed on a computing device (Mallya, Fig. 3); Mallya as modified by Wang and Godley does not expressly disclose “a touch-sensitive screen”;
Fredriksson discloses a touch-sensitive screen (Fredriksson, [0022], “it is possible that the display unit 150 is equipped with a touch screen functionality and can display a graphical user interface to operate system 100”).
Fredriksson discloses the user input comprises one or more touch inputs on the touch-sensitive screen (Fredriksson, [0022], “it is possible that the display unit 150 is equipped with a touch screen functionality and can display a graphical user interface to operate system 100”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate Fredriksson’s touch screen functionality in the radiation therapy delivery system, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (US 2014/0201670) in view of Wang et al. (US 2011/0107270) in view of Godley et al., as applied to claim 1, in further view of Hardemark (US 2016/0051840).
Regarding claim 8, though Mallya teaches calculating a line between the first and second positions; applying the deformation; and the distance between the first and second positions; Mallya as modified by Wang and Godley does not expressly disclose “calculating a volume with a radius between the first and second positions”;
Hardemark discloses “calculating a volume with a radius between a first and a second positions” (Hardemark, FIG. 6 shows a representation of a target region and how the distance used for dose adjustment is determined. The Circle 64 defines a volume with a radius);
And Hardemark discloses “wherein the radius is relative to a distance” (Hardemark, Fig. 6).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Hardemark’s circle with a radius to adjust Mallya’s image contours, as it could be used to achieve the predictable results of calculating a volume with a radius between the first and second positions; and applying the deformation based on the volume, wherein the radius is relative to the distance between the first and second positions. The motivation for doing so would have been generating a robust treatment plan for a treatment volume of a subject.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KYLE ZHAI/Primary Examiner, Art Unit 2612